                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 KAJEET, INC.,                                        §
                                                      §
        Plaintiff,                                    §   CIVIL ACTION NO. 6:21-cv-389-ADA
                                                      §
 v.                                                   §      JURY TRIAL DEMANDED
                                                      §
 TREND MICRO, INC.,                                   §
                                                      §
        Defendant.                                    §

                             CASE READINESS STATUS REPORT

       Plaintiff KAJEET, INC. and Defendant TREND MICRO, INC. hereby provide the

following status report:

                                 FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on April 21, 2021. There has been one extension for a total

of 45 days.

                              RESPONSE TO THE COMPLAINT

       On July 5, 2021, Defendant filed a Motion to Dismiss for Failure to State a Claim. (Dkt.

8).

                                     PENDING MOTIONS

       Defendant’s Motion to Dismiss for Failure to State a Claim is the only pending motion.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There are no related cases in this District.

                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.




                                                  1
                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted infringement of U.S. Patent No. 8,667,559 B1, and, in its complaint,

asserted infringement of at least claim 27.

                        APPOINTMENT OF TECHNICAL ADVISER

       The parties do not believe a technical adviser needs to be appointed to the case to assist

with claim construction or other technical issues.

                                MEET AND CONFER STATUS

       Plaintiff and Defendant have met and conferred. Defendant is contemplating filing a

motion to transfer this case to another, more convenient, forum. There are no other pre-

Markman issues to raise at the CMC at this time.

       Dated: July 12, 2021                   Respectfully submitted,

                                              /s/ Corby R. Vowell
                                              Jonathan T. Suder
                                              Michael T. Cooke
                                              Corby R. Vowell
                                              Richard A. Wojcio
                                              FRIEDMAN, SUDER & COOKE
                                              604 East 4th Street, Suite 200
                                              Fort Worth, TX 76102
                                              817-334-0400
                                              Fax: 817-334-0401
                                              jts@fsclaw.com
                                              mtc@fsclaw.com
                                              vowell@fsclaw.com
                                              wojcio@fsclaw.com

                                              ATTORNEYS FOR KAJEET, INC.




                                                 2
                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 12th day of July, 2021, I electronically filed the foregoing
document with the clerk of the court for the United States District Court, Western District of Texas,
using the electronic case filing system of the court. The electronic case filing system sent a “Notice
of Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                                      /s/ Corby R. Vowell




                                                  3
